BUCK, J.
The village of St. James, containing less than 3,000 inhabitants, contracted with the defendant Sykes to erect a waterworks and electric lighting plant in said village. A bond for the faithful performance of said contract was given by Sykes to said village, with Jabez Brooks and John B. Hazelet as sureties. One of the conditions in said bond is that Sykes should pay for all labor and materials employed in the construction of said waterworks. *154The plaintiffs allege that they furnished and delivered to Sykes certain material on credit for the purpose of the erection and completion of said waterworks, and that the same were used for that purpose, and were of the value of $1,049, which Sykes agreed to pay, but neglected to do so; and that there is now due and unpaid from said village to said Sykes upon said contract the sum of $1,049. Plaintiffs also allege that they so furnished said material relying upon said bond. To this complaint one of the defendants, Jabez Brooks, interposed a demurrer upon the ground that the complaint did not state facts sufficient to constitute a cause of action. The trial court overruled the demurrer, and the defendant brings this appeal.
It is contended byffhe defendant that the village of St. James did not have the right or power to take the bond in question for the use or benefit of the plaintiffs, and the case of Breen v. Kelly, 45 Minn. 352, 47 N. W. 1067, is cited in support of this contention.
We are of the opinion that this contention is well founded, and that the latter case controls the one at bar. There is no direct authority from the legislature conferring the power upon villages of less than 3,000 inhabitants to take security for the benefit of third persons, even where the contract provides that work done or material furnished shall be for the benefit of the village itself. Nor does there exist any implied authority upon the part of the village of St. James to take such security. Its power or capacity in this respect is no greater than that of a county, and, as we hold that the case of Breen v. Kelly controls this one, an extended discussion of it is unnecessary.
Order reversed.